Case 3:20-cv-01337-BJD-PDB Document 26 Filed 01/13/21 Page 1 of 3 PageID 1149




                         United States District Court
                          Middle District of Florida
                            Jacksonville Division


CONCH HOUSE BUILDERS, LLC,

      Plaintiff,

v.                                                NO. 3:20-cv-1337-J-39PDB

LANDMARK AMERICAN INSURANCE COMPANY ETC.,

      Defendants.



                                   Order

      Before the Court is Conch House Builders, LLC’s motion for leave to
amend the complaint. Doc. 20. Conch House includes the proposed amended
complaint, Doc. 20 at 8–27, and exhibits to the proposed amended complaint,
Docs. 20-1–20-13.

      On December 21, 2020, Brown & Brown of Florida, Inc., moved to dismiss
count III of the complaint under Federal Rule of Civil Procedure 12(b)(6). Doc.
17. On December 22, 2020, Landmark American Insurance Company and Arch
Specialty Insurance Company answered the complaint and asserted
affirmative defenses. Doc. 18. On December 28, 2020, Conch House filed the
current motion. Docs. 20–20-13.

      Conch House seeks to amend the complaint to add or clarify factual
allegations, remove a declaratory-judgment count, and add new causes of
action against two defendants already named. Doc. 20 at 3. Conch House
states, “Arch and Landmark filed an Answer on December 22, 2020. []
Case 3:20-cv-01337-BJD-PDB Document 26 Filed 01/13/21 Page 2 of 3 PageID 1150




Therefore, [the plaintiff] must now seek leave to amend its Complaint as
opposed to filing its amendment as a matter of right.” Doc. 20 at 2.

      Brown & Brown responds amendment is futile and fails to correct
deficiencies identified in the motion to dismiss but it has no legal basis for
opposition because Conch House can amend as a matter of right. Doc. 22.

      Conch House states that Landmark and Arch oppose amendment. Doc.
20 at 4. They have filed no response, and the time to do has passed.

      Federal Rule of Civil Procedure 15 provides, “A party may amend its
pleading once as a matter of course within” “21 days after serving it, or” “if the
pleading is one to which a responsive pleading is required, 21 days after service
of a responsive pleading or 21 days after service of a motion under Rule 12(b),
(e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(A)–(B). Since 2009, “the
right to amend once as a matter of course is no longer terminated by service of
a responsive pleading.” Fed. R. Civ. P. 15 Advisory Committee Notes (2009
Amendment).

      When Conch House moved to amend on December 28, 2020, it needed no
court order. Because Conch House filed the proposed amended complaint and
exhibits on that date and has not previously amended the complaint, the
amendment is considered permitted as a matter of right. The Court grants the
motion to amend, Doc. 20, to the extent Conch House must file the amended
complaint and exhibits—Doc. 20 at 8–27 and Docs. 20-1–20-13—as a
standalone docket entry by January 14, 2021. The defendants must respond
to the amended complaint by February 4, 2021.




                                         2
Case 3:20-cv-01337-BJD-PDB Document 26 Filed 01/13/21 Page 3 of 3 PageID 1151




      In light of the amended complaint, the Court denies the motion to
dismiss, Doc. 17, without prejudice to raising the same arguments again.

      Ordered in Jacksonville, Florida, on January 13, 2021.




                                     3
